Citation Nr: 1124846	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has multiple pending claims for service connection, most significantly a claim for service connection for diabetes mellitus.  As the Veteran is claiming service connection for hypertension on the basis that this condition is secondary to his diabetes mellitus, the outcome of that service connection claim is an condition precedent to deciding this claim.  Also as the Veteran's service-connected disabilities and the combined disability rating form the basis for consideration of a TDIU, the outcome of the service connection claims are also necessary to deciding the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

Return the claims file to the Board following adjudication of the pending claims for service connection.  If the outcome of any of those claims affects the claims for service connection for hypertension and TDIU on appeal herein, issue a Supplemental Statement of the Case (SSOC), send it to him, and give him an opportunity to respond to it before returning the file to the Board for further consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



